The appellant contends that the Family Court erred in permitting substituted service of the summons and petition in the absence of reasonable efforts to serve him by personal delivery *578(see Family Ct Act § 312.1). Even if the appellant is correct, he is not entitled to dismissal of the petition on the ground that the Family Court lacks personal jurisdiction over him. Personal jurisdiction over an individual in a juvenile delinquency proceeding is obtained by means of the “initial appearance,” not by service of the summons and petition (Family Ct Act § 320.1; see Matter of Robert O., 87 NY2d 9, 16 [1995]). The initial appearance has not yet taken place.
The Family Court did not consider that branch of the appellant’s motion which was to dismiss the petition in furtherance of justice (see Family Ct Act § 315.2), and thus that branch of the motion remains pending and undecided (see Katz v Katz, 68 AD2d 536, 542-543 [1979]). Balkin, J.P., Eng, Leventhal and Chambers, JJ., concur.